DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,159,710. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are anticipated by the limitations of U.S. Patent No. 11,159,710.
Instant application (claim 1)
U.S. 11,159,710 (claim 8)
1. A lowpass filter control apparatus, comprising: 
1. A lowpass filter control apparatus, comprising: 
a lowpass filter controller configured to: control lowpass characteristics of a variable lowpass filter, wherein the variable lowpass filter is in an optical path of light that enters an imaging element, and the imaging element includes a plurality of phase-difference pixels and a plurality of normal pixels; and 
a lowpass filter controller configured to control that causes lowpass characteristics of a variable lowpass filter to: set a first cut frequency of the variable lowpass filter for an exposure period of a plurality of phase-difference pixels; and set a second cut frequency of the variable lowpass filter for an exposure period of a plurality of normal pixels, wherein the first cut frequency is lower than the second cut frequency, the variable lowpass filter is in an optical path of light that enters an imaging element, and the imaging element includes the plurality of phase-difference pixels and the plurality of normal pixels.
change a first cut frequency of the variable lowpass filter based on a magnification of a magnified display in a magnified display mode of an imaging device, wherein the magnified display mode is a mode in which a shot image by the plurality of normal pixels is magnified and displayed on a display device.
wherein the lowpass filter controller is further configured to change a third cut frequency of the variable lowpass filter based on a magnification of a magnified display in a magnified display mode of an imaging device, and the magnified display mode is a mode in which a shot image by the plurality of normal pixels is magnified and displayed on a display device.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minakuti et al., US 2017/0139308, in view of Fuji, US 2012/0033115.
In regard to claim 1, Minakuti et al., US 2017/0139308, discloses a lowpass filter control apparatus, comprising: 
a lowpass filter controller (see figure 1, element 5) configured to: 
control lowpass characteristics of a variable lowpass filter, wherein the variable lowpass filter is in an optical path of light that enters an imaging element (see figure 1, element 6) (see para 63), 
change a first cut frequency of the variable lowpass filter based on a magnification of a magnified display in a magnified display mode of an imaging device (see para 63-64), wherein the magnified display mode is a mode in which a shot image by the plurality of normal pixels is magnified and displayed on a display device (see para 89, 104, and 115-117: live view mode that enlarges and displays part of an image).
The Minakuti reference does not specifically disclose wherein the imaging element includes a plurality of phase-difference pixels and a plurality of normal pixels.
Fuji, US 2012/0033115, discloses an imaging apparatus wherein the imaging element includes a plurality of phase-difference pixels (see para 50-54 and 158-160 that detects phase difference (see para 162-170) and a plurality of normal pixels for image capturing (see figure 4A and 4B and para 74-78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Minakuti et al., US 2017/0139308, in view of Fuji, US 2012/0033115, wherein the imaging element includes a plurality of phase-difference pixels and a plurality of normal pixels, in order to properly focus the captured objects to improve image quality.
In regard to claim 12, since Minakuti et al., US 2017/0139308, discloses the lowpass filter control apparatus and its operation as described above in regard to claim 1, the method of claim 12 is also disclosed (see claim 1 above).
In regard to claim 13, Minakuti et al., US 2017/0139308, discloses imaging apparatus, comprising: 
an imaging element (see figure 1, element 6) including a plurality of normal pixels (see para 37-38); 
a variable lowpass filter (see figure 1, element 30) in an optical path of light that enters the imaging element (see para 37); and
a lowpass filter controller (see figure 1, element 5) configured to control lowpass characteristics of the variable lowpass filter to change a cut frequency of the variable lowpass filter based on a magnification of a magnified display in a magnified display mode of an imaging device (see para 63-64), wherein the magnified display mode is a mode in which a shot image by the plurality of normal pixels is magnified and displayed on a display device (see para 89, 104, and 115-117: live view mode that enlarges and displays part of an image).  
The Minakuti reference does not specifically disclose wherein the imaging element includes a plurality of phase-difference pixels and a plurality of normal pixels.
Fuji, US 2012/0033115, discloses an imaging apparatus wherein the imaging element includes a plurality of phase-difference pixels (see para 50-54 and 158-160 that detects phase difference (see para 162-170) and a plurality of normal pixels for image capturing (see figure 4A and 4B and para 74-78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Minakuti et al., US 2017/0139308, in view of Fuji, US 2012/0033115, wherein the imaging element includes a plurality of phase-difference pixels and a plurality of normal pixels, in order to properly focus the captured objects to improve image quality.

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0107080, discloses an image processing device with a variable low pass filter.  US 2004/0174444, discloses an image processing device with a low pass filter that changes with magnification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs